                                                                        JS-6




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA


  CHRISTOPHER DICKSON,                     CASE NO. 2:19-CV-07111-DOC (SK)
                      Petitioner,
                                           JUDGMENT
               v.
  ALAN YOCHELSON,
              Respondent.



      Pursuant to the Order Dismissing Petition, IT IS ADJUDGED that the
petition for writ of habeas corpus and this action are dismissed with
prejudice.




DATED: October 15, 2019
                                             DAVID O. CARTER
                                             U.S. DISTRICT JUDGE
